Cutting, J.
— The supposed trustees, by their agent, disclosed that when the trustee process was served on them, they were indebted to one Mary E. Andrews, for her personal labor, in the sum of $13,68.
The facts, further disclosed and proved, show that she was, during the time she labored, the wife of the principal defendant, and that the company, through their agents, had such knowledge or the means of such knowledge, when payment was made to her.
*203At common law, the income from the labor of the wife, inures to the benefit of the husband, and none of the recent statutes of this State, referred to in the arguments, have changed the law in that particular; consequently the payment to the wife, after the service, was unauthorized.
Since the disclosure, and the adjudication thereon at Nisi Prius, the Legislature by the Act of April 15, 1854, have enlarged the statute, c. 119, § 63, so as to embrace the personal labor of the wife and minor children. But there being more than one month’s labor due, it becomes unnecessary to consider the effect of that Act upon this case at the present time; at all events the company are chargeable as trustees for some amount, and the exceptions are overruled.
The plaintiff’s motion is not properly before us; it constitutes no part of the exceptions.
Shepley, C. J., and Howard, Rice and Hathaway, J. J., concurred.